                                           Case 3:19-cv-03986-SI Document 28 Filed 03/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN MILLEN,                                  Case No. 19-cv-03986-SI
                                   8                   Plaintiff,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 27
                                  10     M. MORRIS,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant has filed an ex parte request for an extension of the deadline to file a dispositive

                                  14   motion. Upon due consideration of the request and the accompanying declaration of attorney Tessa

                                  15   Lessner, the court GRANTS the request. Docket No. 27. The court now sets the following new

                                  16   briefing schedule for dispositive motions: Defendant must file and serve his dispositive motion no

                                  17   later than July 9, 2021. Plaintiff must file and serve on defense counsel his opposition to the

                                  18   dispositive motion no later than August 6, 2021. Defendant must file and serve his reply brief (if

                                  19   any) no later than August 20, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 31, 2021

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
